The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20120051127) in view of Lewis (US 7796417), Chung (US 20110103140) and Brubaker et al. (US 20080106926).
As to claim 22, Yoon et al.’s figure 1 shows a memory comprising applying a selectable voltage level (generated at node N2. Current generated at node N2 is selectable.  Thus, voltage outputted at node N2 is also selectable.  Furthermore, Lewis’ figure 1 and col. 4, line 61 – col. 5 line 13, teaches a resistance programming method comprising the step of applying selectable voltage to a variable impeder.  It would have been obvious to one having ordinary skill in the art to use selectable voltage at node N2 to program Yoon’s variable impeder for the purpose of providing more precise programmed impedance) to at least a first variable impeder device (R1 in 110) of a plurality of the variable impeders to place at least one variable impeder in a first programmable impedance state (initial state) of a plurality of programmable impedance states (set or reset), preventing (by the SEL2 or SEL3, see ¶0029) at least a second variable impeder of the plurality of impeders from changing impedance states (when MN20 or MN30 is off or not selected) during applying the selectable voltage level to the at least first impeder; impeding an output current (generated by MP4 in 131) from flowing through the plurality 
As to claim 23, the modified Yoon et al.’s figure 1 further shows that the step of applying the selectable voltage level to the first correlated electron switch device to place at least the first correlated electron switch device in a first programmable impedance state of plurality of programmable impedance states at least in part by controlling a current through the at least the first correlated electron switch device at least in part to establish a particular current density condition in at least one correlated electron switch device in a second programmable impedance state of the plurality of programmable impedance states (Brubaker’s figures 1 and 3 , paragraphs 0047 and 0048.  Furthermore, Brubaker et al.’s 0047 also teach the same Mott criterial as Applicant’s CEM.  Therefore, Brubaker et al.’s CEM and 

As to claim 24, the modified Yoon et al.’s figure 1 shows that the step of generating the voltage reference signal comprises generating an adjustable output current based at least in part on a reference current (I_READ). 
As to claim 25, the modified Yoon et al.’s figure 1 shows that the voltage level of the voltage reference signal is substantially equal to a voltage formed across the plurality of correlated electron switch devices due at least in part to the adjustable output current flowing, at least in part, through the plurality of correlated electron switch devices.
As to claim 26, the modified Yoon et al.’s figure 1 shows the step of adjusting the voltage level of the voltage reference signal at least in part by adjusting the reference current (by selecting program current).
As to claim 27, the modified Yoon et al.’s figure 1 shows the step of adjusting the voltage level of the voltage reference signal comprises placing the at least first correlated electron switch device in a second impedance state of the plurality of impedance states and affecting a transition of the at least the second correlated electron switch device from the second impedance state. 
As to claim 28, the modified Yoon et al.’s figure 1 shows that the step of the adjusting the voltage level of the voltage reference signal comprises adjusting the reference, and placing one or more of the at least first correlated electron switch device in a second impedance state and maintaining the at least the second correlated electron switch device in the second impedance state to compensate, at 
As to claim 29, the modified Yoon et al.’s figure 1 shows the step of adjusting the voltage reference signal, including performing the subsequent operation to place the at least the first correlated electron switch device in the second programmable impedance state of the plurality of programmable states at least in part by controlling the current through the at least the first correlated electron switch device to at least meet the established particular current density condition in the at least the first correlated electron switch device, including applying a subsequent selectable voltage level (VRESET/IRESET or VSET/ISET) to the at least one correlated electron switch device. 
As to claim 30, the modified Yoon et al.’s figure 1 shows that the applying the subsequent selectable voltage level to the at least the first correlated electron switch device comprises coupling a supply voltage to the at least the first correlated electron switch at least in part by affecting a state of a first conductive element (MN1) through assertion of a first particular signal and at least in part by affecting a state of a second conductive element (MN2) through assertion of a second particular signal. 
As to claim 31, thick oxide transistor used to provide voltage is well known in the art.  It would have been obvious to one having ordinary skill in the art to use thick oxide transistor to provide at least the first of the program voltages for the purpose of saving cost.  Thus, the modified Inoue's figure 3 shows that the step of applying the selectable voltage to the at least the first correlated electron switch device comprises coupling a supply voltage through a thick oxide transistor to the at least one correlated electron switch at least in part by enabling a first conductive element through assertion of a write enable signal and at least in part by enabling a second conductive element through assertion of a reset signal. 


As further regarding claim 38, the modified Yoon et al.’s figure 1 shows that the reference current generation unit to comprise a programmable current source (that provides programmable current to set the resistor impedances). 
As further regarding claim 39, programmable current source having a digital-to-analog current converter (MN1 and MN2) to generate the reference current signal at least in part accordance with a specified digital code (SET and RESET). 
As further regarding claim 40, the modified Yoon et al.’s figure 1 shows a correlated electron switch device write unit, wherein to adjust the voltage level of the voltage reference signal, the reference current generation unit to adjust the reference current signal to compensate, at least in part, for process variation. 
As further regarding 41, the modified Inoue’s figure 3 further shows the step of to control, at least in part, the current the at least one correlated electron switch device to at least meet the established particular current density condition in the at least one correlated electron switch device, the correlated electron switch device write circuit to apply a selectable voltage to the at least one correlated electron switch device. 
Claim 42 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842